Case 7:14-cv-04322-NSR-JCM Document 348 Filed 06/16/20 Page 1 of 2
      Case 7:14-cv-04322-NSR-JCM Document 348
                                          347 Filed 06/16/20 Page 2 of 2
LOVELL STEWART HALEB IAN JACOBSON LLP
Honorable Nelson S. Roman
June 16, 2020
Page 2

shareholders either of the hearing's adjournment to another date, or of whatever alternative
arrangement will be substituted for the previously noticed in-person hearing. There is therefore
some urgency to this application, and plaintiffs respectfully request that the Court resolve it as
soon as possible.

                                        Respectfully submitted,
                                        /s/ John Halebian

                                        John Halebian


cc:    Maeve L. O'Connor, Counsel to Defendants (by ECF)
       S. Gale Dick, Counsel to Nominal Defendant Winged Foot Holding Corp. (by ECF)
